TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00092-CR






Charles Ray Adams, Jr., Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. 9034165, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Charles Adams seeks to appeal from a judgment of conviction for aggravated sexual
assault.  Sentence was imposed on June 28, 2004.  There was no motion for new trial.  The deadline
for perfecting appeal was therefore July 28, 2004.  Tex. R. App. P. 26.2(a)(1).  Adams filed his pro
se notice of appeal on December 27, 2004.  Under the circumstances, we lack jurisdiction to dispose
of the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   March 3, 2005
Do Not Publish